IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT United States Court of Appeals
                                               Fifth Circuit

                                                              FILED
                                                           January 15, 2008

                               No. 06-30705             Charles R. Fulbruge III
                                                                Clerk

In Re: In the Matter of the Complaint of INGRAM BARGE COMPANY, As
Owner of the ING 4727, Petitioning for Exoneration from or Limitation of
Liability
----------------------------------------------
INGRAM BARGE COMPANY

                                        Petitioner-Appellee
v.

PARFAIT FAMILY; ASHTON R O’DWYER, JR; WILSON SIMMONS;
PROCULA D SIMMONS; TAMMY AMOS; ET AL

                                        Third Party Plaintiffs-Appellants

v.

LAFARGE NORTH AMERICA INC; UNIDENTIFIED PARTIES; UNITED
STATES OF AMERICA; AMERICAN HOME INSURANCE COMPANY;
AMERICAN STEAMSHIP OWNERS MUTUAL PROTECTION AND
INDEMNITY ASSOCIATION; INTERNATIONAL MARINE
UNDERWRITERS; JOSEPH C DOMINO INC; NEW YORK MARINE &
GENERAL INSURANCE COMPANY; UNIQUE TOWING INC;
UNIDENTIFIED PARTIES

                                       Third Party Defendants-Appellees
________________________________________________________________________

PARFAIT FAMILY; ASHTON R O'DWYER, JR; TAMMY AMOS; MICHAEL
GREEN; PROCULA D SIMMONS; ET AL.,
                               Plaintiffs-Appellants

v.
                                             No. 06-30705

USA, by and through its agencies and instrumentalities; UNITED STATES
ARMY CORPS OF ENGINEERS; UNITED STATES COAST GUARD;
INGRAM BARGE COMPANY; UNIDENTIFIED PARTIES; LAFARGE
NORTH AMERICA INC; JOSEPH C DOMINO INC; UNIQUE TOWING
INC; NEW YORK MARINE & GENERAL INSURANCE COMPANY;
AMERICAN HOME INSURANCE COMPANY; INTERNATIONAL MARINE
UNDERWRITERS; AMERICAN STEAMSHIP OWNERS MUTUAL
PROTECTION AND INDEMNITY ASSOCIATION
                                                          Defendants-Appellees
------------------------------------------------------------------------------------------------------------
                                Consolidated with No. 07-30273

In Re: INGRAM BARGE CO

----------------------------------------------

PARFAIT FAMILY; ASHTON R O'DWYER, JR; TAMMY AMOS; MICHAEL
GREEN; PROCULA D SIMMONS; ET AL
                               Plaintiffs - Third Party Plaintiffs -
                               Appellants

v.

UNITED STATES OF AMERICA, by and through its agencies and
instrumentalities; UNITED STATES ARMY CORPS OF ENGINEERS;
UNITED STATES COAST GUARD
                                    Defendants - Third Party
                                    Defendants - Appellees


                      Appeals from the United States District Court
                          for the Eastern District of Louisiana
                                      2:05-CV-5724


Before GARWOOD, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                                     2
                                   No. 06-30705

      We agree with Defendant-Appellee the United States of America that we
lack appellate jurisdiction over these consolidated cases. There is no appealable
final decision under 28 U.S.C. § 1291. Moreover, the appellants did not seek, nor
did the District Court issue, a Rule 54(b) certification. See Fed. R. Civ. P. 54(b);
Huckeby v. Frozen Foods Express, 555 F.2d 542, 544-46, 550 (5th Cir. 1977). And
assuming arguendo that all claims raised herein sound in admiralty, there is no
appealable interlocutory decision under 28 U.S.C. § 1292(a)(3) because the
District Court “d[id] not determine [the] parties’ substantive rights or liabilities”
and therefore the orders at issue “are not appealable under section 1292(a)(3),
even if those orders have important procedural consequences.” Allen v. Okam
Holdings, Inc., 116 F.3d 153, 154 (5th Cir. 1997) (quoting In re Complaint of
Ingram Towing Co., 59 F.3d 513, 517 (5th Cir. 1995)) (emphasis in original).
      Our decision today neither conflicts with Bethlehem Steel Corp. v.
Avondale Shipyards, Inc., 951 F.2d 92 (5th Cir. 1992) nor with Loeber v. Bay
Tankers, Inc., 924 F.2d 1340 (5th Cir. 1991). Although we exercised Section
1292(a)(3) jurisdiction over District Court decisions dismissing admiralty claims
for failure to exhaust administrative remedies, neither the Courts nor the
parties in those cases raised jurisdiction. Because the Bethlehem and Loeber
Courts thus assumed that they had jurisdiction, neither made any holding
concerning Section 1292(a)(3).
      The parties have not raised nor do we find any other basis for jurisdiction
over this appeal.      Accordingly, we lack jurisdiction, and the appeal is
DISMISSED.




                                         3